EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Kadievitch on 9/10/2021.

The application has been amended as follows: 
Claim 3 has been cancelled.
Claims 5 and 7, line 2, “sheet-like fiber” has been replaced with –sheet fiber--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest all the details of a pet excrement sheet as claimed. The sheet including a top sheet, liquid permeable back sheet, and an absorbent body, the sheet having multiple surfaces and section including a joining section and a water blocking section. Particularly wherein the water blocking section comprises first and second water blocking sections as detailed in the claims. 
The prior art of record Cowell (US 7388123) teaches first and second water blocking sections, however, as per applicant’s arguments dated 08/23/2021 the water blocking section of Cowell protrudes from the surface or alternatively are not exposed from the first surface. The further prior arts of record fail to show the details of the two water blocking sections “extending so as to overlap  in the thickness direction with at least a portion of the joining section and being exposed without protruding from the first surface”.


Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record is noted as it pertains to the state of the art of pet excrement sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619